        Case 3:19-cv-00131-JWD-EWD              Document 16       05/22/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


 JONASER CASTANEDA and GREG
 PALIARO, on Behalf of Himself and on
 Behalf of All Others Similarly Situated,       CIVIL ACTION NO.: 3:19-00131

       Plaintiffs,                              JUDGE DEGRAVELLES

 V.                                             MAGISTRATE JUDGE WILDER-DOOMES

 EMPATH, LLC,                                   JURY TRIAL DEMANDED

       Defendant.


       SUPPLEMENTAL EMERGENCY MOTION FOR PROTECTIVE ORDER,
                 SANCTIONS, AND CORRECTIVE NOTICE

       NOW INTO COURT, through undersigned counsel, come Plaintiffs, Jonaser Castaneda

and Greg Paliaro (collectively referred to as “Plaintiffs”), on behalf of themselves and all other

persons similarly situated, who respectfully file this Supplemental Emergency Motion for

Protective Order, Sanctions, and Corrective Notice, attached Supplemental Memorandum in

Support, and Exhibits as requested by the Court. Plaintiffs respectfully request that this Honorable

Court issue a Protective Order, Sanctions, and Corrective Notice in response to the actions taken

by Empath, LLC (“Defendant”) and its agents on May 21, 2019. Essentially, Defendant and its

agents intentionally interfered with this litigation when its agents attempted to “pay-off” class

members in exchange for their execution of certain confidentiality agreements and waivers.

Plaintiffs request emergency and expedited relief given the facts surrounding the Defendant’s

actions, as outlined in the attached supporting memorandum.

       WHEREFORE, Plaintiffs, Jonaser Castaneda and Greg Paliaro, on behalf of themselves

and all other persons similarly situated, respectfully request that this Honorable Court issue a
        Case 3:19-cv-00131-JWD-EWD              Document 16      05/22/19 Page 2 of 3



Protective Order, Sanctions, and Corrective Notice in response to the actions taken by Empath,

LLC (“Defendant”) and its agents on May 21, 2019, including an order requiring (1) that

Defendant provide a listing of all telephone numbers and e-mail addresses of putative class

members that received Defendant’s documents evidenced by Exhibit 2, (2) monetary sanctions

that would include attorneys’ fees and costs, including the costs of a third-party to evaluate the

monetary claim of all potential class members; (3) the delivery of a corrective notice to the class

to be paid for by Defendant, (4) striking as invalid any signed agreements and waivers, and (5) a

tolling of the claims of all potential class members.

                                              Respectfully submitted:

                                              Chehardy, Sherman, Williams, Murray,
                                              Recile, Stakelum & Hayes, LLP

                                              /s/ Preston L. Hayes
                                              __________________________________________
                                              GEORGE B. RECILE (#11414)
                                              PRESTON L. HAYES (#29898)
                                              RYAN P. MONSOUR (#33286)
                                              ZACHARY R. SMITH (#37316)
                                              ANYA M. JONES (#36923)
                                              Chehardy, Sherman, Williams, Murray, Recile,
                                              Stakelum & Hayes, L.L.P.
                                              One Galleria Boulevard, Suite 1100 Metairie,
                                              Louisiana 70001
                                              Telephone: (504) 833-5600
                                              Facsimile: (504) 613-4528
                                              Counsel for Plaintiffs
        Case 3:19-cv-00131-JWD-EWD          Document 16      05/22/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on May 22, 2019 the forgoing document was filed with the Court

through the Court’s CM/ECF System, and electronic notice of such filing has been sent to all

counsel of record.

                                                 /s/ Preston L. Hayes
                                                 ____________________________________
                                                 PRESTON L. HAYES
